        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  DEON WILLIAMS                                     CIVIL ACTION

                    v.                              NO. 19-797

  ABRAHAM BENSHETRIT, D.M.D.


        MEMORANDUM RE: SANCTIONS AGAINST PLAINTIFF’S COUNSEL

Baylson, J.                                                                       June 14, 2021

   I.       Introduction

        In this dental malpractice case. Plaintiff Deon Williams alleges he suffered a perforated

tooth during a root canal procedure by Abraham Benshetrit, DMD. As a result, Mr. Williams had

the affected tooth extracted and now requires an implant and crown.

        A prior Opinion found that sanctions were warranted against one of Plaintiff’s attorneys,

see June 18, 2020 Memorandum (ECF 114). Defendant seeks $8,543.55 to be paid by Brendan

Mulligan, Esq. to the law firm of Marshall Demley Warner Coleman & Goggin. Defendant asserts

that this amount equals the cost of researching and drafting the Motion for Sanctions (ECF 106),

deposing Chrystina Mensah, and preparing the instant supplemental brief. Plaintiff responded in

opposition, and Defendant filed a Motion for Leave to file a Sur-Reply, with the proposed brief

attached.

II. The Court’s Previous Order

        This Court granted Defendant’s previous Motion for Sanctions against Mr. Mulligan for

violating two Orders issued in January 2020. The Court concluded that “Mr. Mulligan’s behavior

during Ms. Mensah’s deposition disregarded the standards set forth in Rule 30 and effectively

deprived Defendant of the opportunity to depose Ms. Mensah.” (Id. at 7.) The Order required (1)



                                                1
           Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 2 of 10




that Ms. Mensah appear for a second deposition; (2) that she answer all questions on certain

topics; 1 and (3) that following her second deposition, the Court will determine the amount of

sanctions, if any, to be paid by Brendan Mulligan.

III. The Pending Motion: Supplemental Brief in Support of Sanctions

           Defendant now requests that this Court determine Mr. Mulligan’s sanctions to be in the

amount of $8,543.55. (Supp. Br. 1, ECF 122.) Defendant has provided line item fees based on

the time defense counsel spent on expenses as follows: 2

                                     Description of Work                                   Amount
                       Pertaining to the original Motion for Sanctions (ECF 106):
       •    Legal Research concerning applicable federal law (Third Circuit and               $799
            District Courts) on administration of sanctions against counsel for a party.
       •    Review of deposition transcripts and documents obtained during discovery          $578
            in the case to develop the factual predicate for our motions.
       •    Drafted the Motion for Sanctions and accompanying Memorandum of                 $2,465
            Law.
                           After the filing of the original Motion for Sanctions:
       •    Review of the Plaintiff’s response to the motion for sanctions and                $102
            annotated areas to address in reply brief.
       •    Review and analysis of the deposition transcripts taken in the case and           $306
            dental literature, to obtain facts to respond to plaintiff’s position.


1
    The topics were listed as follows:

           (a) Her employment, amount of work and earnings from November of 2015
           through September of 2019, (b) the relationship between Ms. Mensah and
           Plaintiff, Deon Williams, (c) the support that Chrystina Mensah provided to
           Deon Williams for their three shared children from November of 2015
           through September of 2019, (d) financial support, including amount, that
           Deon Williams provided to Chrystina Mensah for their three shared children
           from November of 2015 through September of 2019, (e) Chrystina
           Mensah’s factual knowledge of Mr. Williams’ pain medication usage, and
           (f) any knowledge that Chrystina Mensah has with respect to Deon
           Williams’ dental treatment and dental providers, including conversations
           that Mr. Williams had with Ms. Mensah.

(Order 1, ECF 115.)
2
  Defendant’s brief provides even more detailed descriptions of this work; The “titles” stated above
are paraphrased for brevity. (See Supp. Br. 3–6.)


                                                    2
         Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 3 of 10




     •    Drafted the Reply Brief in support of the Motion for Sanctions on behalf       $1,054
          of Defendant, Abraham Benshetrit, DMD.
                          After receiving Judge Baylson’s June 2020 Order:
     •    Review of Judge Baylson’s June 18, 2020 Order and report to Client                $94
          concerning the impact of Order and plan.
     •    Correspondence and phone conferences with plaintiff’s counsel, Brendan           $136
          Mulligan re: Judge Baylson’s Order, second deposition of Chrystina
          Mensah, request for production of documents directed to Ms. Mensah, as
          directed by Judge Baylson, COVID-19 issues to work through for second
          deposition (conference with Mr. Mulligan and with Golkow court
          reporters.)
     •    Prepared for and attended the second deposition of Chrystina Mensah.             $714
     •    Invoice from Golkow Litigation Services for Ms. Mensah’s second               $255.55
          deposition.
                               After Ms. Mensah’s Second Deposition:
     •    Review and analysis of Chrystina Mensah’s second deposition transcript           $204
          for additional evidence in support of motion for sanctions.
     •    Research of Eastern District precedent for the amounts of monetary               $102
          sanctions levied against attorneys for improper conduct during depositions.
     •    Drafted the supplemental brief in support of defendant, Abraham                $1,734
          Benshetrit’s request for monetary sanctions.
                                       Grand Total                                    $8,543.55

         A. Defendant’s Argument

         Defendant contends that had Mr. Mulligan allowed the court-ordered discovery to proceed,

that Defendant would not have incurred the above-listed costs. The Court agrees. Mr. Mulligan

“repeatedly obstructed defendants’ good-faith discovery efforts.” (See Supp. Br. 7.) Defendant

argues that this District has previously granted monetary sanctions for counsel’s violations of

proper deposition protocol. (Id. at 7 (citing cases). Defendant adds that, in addition to Fed. R.

Civ. P. 30(d)(2) and 37(b)(2), sanctions are also appropriate under 28 U.S.C. § 1927, 3 because Mr.

Mulligan unreasonably “multiplied these proceedings” by forcing motions practice over the

disputes relating to Ms. Mensah’s first deposition. (Id. at 7–8.)


3
  “Any attorney or other person admitted to conduct cases in any court of the United States or any
Territory thereof who so multiplies the proceedings in any case unreasonably and vexatiously may
be required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees
reasonably incurred because of such conduct.” 28 U.S.C. § 1927.


                                                 3
        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 4 of 10




       Defendant further posits that Ms. Mensah’s second deposition revealed additional support

for monetary sanctions against Mr. Mulligan. (Id. at 13.) When documents requested from her

were scheduled to be produced, Mr. Mulligan emailed defense counsel to say that she had “no

documents responsive to defense’s requests.” (Id. at 9.) At Ms. Mensah’s deposition, however,

she testified that she herself did not receive the notice of continued deposition and did not perform

any additional search for the documents requested, as the June 2020 Order stated. 4 Yet, Defendant

has established that upon further examination of Ms. Mensah, it became clear that she did have at

least some documents responsive to the defense’s requests, including a screen-shot from Mr.

Williams. (Id. at 11.)

       Even though Ms. Mensah justified her inaction because she did not believe she had any of

the requested documents in her possession, Defendant contends this is inapposite, because “she

was explicitly directed by the court to perform a search for the requested records and she readily

admitted that she did not do so.” (Id. at 12.) Accordingly, Defendant contends that Ms. Mensah’s

failure to perform this search “falls squarely upon” Mr. Mulligan, as “he clearly did not direct his

client . . . to comply with this Court’s June 18, 2020 order.” (Id. at 13). And, by emailing defense

counsel that Ms. Mensah did not have any responsive documents, Mr. Mulligan also violated the

court order himself. (Id.)

       Defense counsel reasonably needed to depose Ms. Mensah because she could testify about

the financial contributions Mr. Williams made to support their three children. (Id.) Mr. Mulligan

opposed the deposition by filing a motion for a protective order, and arguing that Mr. Williams

was fully responsible for his three children. (Id.) In support, Mr. Mulligan cited and attached to



4
  “Chrystina Mensah is ordered to reappear for a second deposition. The deponent shall perform
a search for all records requested in the notice of deposition and shall produce all materials in her
possession.” (Order 1, ECF 115.)


                                                 4
        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 5 of 10




the motion a purported affidavit of Ms. Mensah. (Id. at 14.) But, defense counsel contends, despite

several requests, that affidavit was not provided to Defendant until April 14, 2020, after her

original deposition. (Id. at 15.) Through Ms. Mensah’s depositions, defense counsel has developed

testimony that rebuts Mr. Williams’s statements about his final contributions and demonstrates

that the purported affidavit was a “sham.” (Id. at 14.)

       Contrary to Mr. Williams’s own deposition testimony, Ms. Mensah testified that although

there is no formal agreement between them, she and Mr. Williams have split custody, split the

children’s expenses, and that she is primarily responsible for taking the children to any medical

appointments. (Id. at 14–15, 17.)

       At her second deposition, Ms. Mensah also testified that she did not the draft the affidavit

or have any involvement with its contents. (Id. at 18.) Rather, Mr. Williams gave her a paper (the

affidavit), which she signed, but not in the presence of the notary, whom she never met. (Id. at

15–16, 18.) She also testified that she had never been to Mr. Mulligan’s law office. (Id. at 18.)

Defendant contends that “[t]his is the exact type of scenario [that] the process for obtaining an

affidavit through a notary public is designed to present,” and another reason why monetary

sanctions are appropriate in this case. (Id. at 19.)

       B. Plaintiff’s Response in Opposition

       Plaintiff calls defense counsel’s motion seeking monetary damages “meritless,” and says

it should be denied due to the January 14, 2020 Discovery Dispute Order. 5 (Resp. in Opp’n 3,

ECF 128.)




5
 “If any discovery is taken by either party that is disputed and turns out to be meritless, the Court
will consider a motion for expenses or other sanctions.” (Order 1, ECF 99.)


                                                  5
        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 6 of 10




       Plaintiff dedicates several introductory pages of his brief discussing Ms. Mensah’s

instability, and how Mr. Williams is the main caretaker to his children. (Id. at 5–8.)

       Plaintiff then makes two main arguments: (1) that the June 2020 Court Order was not

violated, and (2) that Ms. Mensah’s deposition was meritless.

       On the first point, Plaintiff emphasizes that Ms. Mensah and Plaintiff ended their

relationship nearly two years before the incident that is the subject of Plaintiff’s Complaint. (Id.

at 8.) They now have limited contact, only as needed regarding logistics for their children. (Id. at

9.) Accordingly, it “comes as no surprise” that she has no records responsive to Defendant’s notice

of deposition. (Id. at 8.) Plaintiff’s counsel writes that he “requested that Ms. Mensah provide

responsive documents, and was advised and assured by Ms. Mensah that there was none.” (Id. at

11.) Plaintiff contends that testimony at both Ms. Mensah’s first and second deposition reflects

the fact that she had no responsive documents. 6

       Plaintiff accuses defense counsel of misleading the Court when discussing the “screen

shot” sent by Mr. Williams to Ms. Mensah. (See Pl.’s Supp. Br. 11.) Plaintiff states that the

defense tries to paint the screen shot as a “smoking gun” indicative of unresponsive documents,



6
  Plaintiff provides, among others, the following quotations from Ms. Mensah’s first and second
depositions:
        “Q: So did you look through your text messages to see if [Plaintiff] ever talked about [this
        lawsuit] to you?
        A: No, because we don’t text that often. It’s like when I see him or picking up the kids,
        dropping them off or he’ll call briefly . . . we’ll call each other briefly like that.”
(Ex. F, 25:18–26, ECF 128-7.) Note that several pages are missing from the deposition testimony
that Mr. Mulligan attached to his brief.
        “Q: [D]id you go back and look prior to this deposition to see if you had any journals, logs,
        notes, calendars, or correspondence from the time of 2018 to present relating to this case?
        A: No, not the second time. I looked for all this for the first deposition and then I couldn’t
        find nothing, so I didn’t re – I didn’t re-look for any – any of this because there was nothing
        to find.”
(Ex. I, 103–111, ECF 128-10). Again, it looks like these pages are missing from the exhibit Mr.
Mulligan cites to.


                                                   6
        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 7 of 10




when in reality, Ms. Mensah testified that it was a limited and one-time text message. Plaintiff

further accuses defense counsel of using Ms. Mensah to attempt a character assassination of Mr.

Williams. (Resp. in Opp’n 15.)

       Notably, Plaintiff makes no legal argument as to why Ms. Mensah’s admitted failure to

conduct another search was not in violation of this Court’s prior Order.

       Regarding Plaintiff’s second argument, Plaintiff contends that the depositions of Ms.

Mensah were completely meritless. (Id.) Specifically, he argues that Mr. Williams’s financial

condition is not relevant to whether the Defendant deviated from the acceptable standard of care

or that Mr. Williams failed to mitigate damages. (Id.)

       Plaintiff also pushes back against Defendant labelling Ms. Mensah’s affidavit as a “sham,”

stating that all of the statements therein were obtained after speaking with Ms. Mensah directly,

that Ms. Mensah signed it and testified to signing it, and that it was signed under her own free will.

(Id. at 16.) Plaintiff cites 28 U.S.C. § 1746 for the proposition that there is no requirement the

affidavit be notarized, so Defendant’s argument that Ms. Mensah was not present before Ms.

Schwartz is inapposite. (Id.)

       Plaintiff then goes on to quote several parts of Ms. Mensah’s deposition to rebut

Defendant’s argument “that Ms. Mensah’s statements, specifically numbers 7–10 7 in her

affidavit[,] seem to contradict her deposition testimony, and that this justified taking her

deposition.” (Id. at 18.). Plaintiff does not genuinely dispute the reasonableness of the amount of

time spent or the hourly rate.

       C. Defendant’s Motion for Leave to File a Sur-Reply




7
  The topics cited have to do with which parent has custody over the children, and how
responsibilities and expenses are split/shared between Ms. Mensah and Plaintiff.


                                                  7
        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 8 of 10




       The Court will grant this Motion and consider the sur-reply in making a decision on the

amount of sanctions.

       As a threshold matter, Defendant emphasizes that Plaintiff’s counsel does not address the

conduct at Ms. Mensah’s deposition for which he was sanctioned by the Court—he does not offer

an apology nor take responsibility. (Mot. for Leave to File a Sur-Reply 6–7, ECF 129). Instead,

Defendant states that Plaintiff’s counsel attempts to justify his conduct by making an argument

which was previously rejected: that discovery conducted by Defendant is not relevant to Plaintiff’s

claims for liability, causation and damages. (Id. at 7.)

       First, Defendant notes that “discovery taken by defendant . . . was court-ordered,

subpoenaed by parties other than Dr. Benshetrit, and used to evaluated the plaintiff’s claims for

liability, causation, and damages.” (Id. at 7.) Accordingly, Plaintiff’s claim that defense counsel

has engaged in “scorched in discovery” is baseless. In response to Plaintiff’s issue with the third-

party subpoenas, Defendant also reminds the Court of its previous statement that “[t]he use of

subpoenas for third-party providers is customary in a professional malpractice case and is not

burdensome.” (See Order 1, ECF 74.) And, Defendant cites to the fact that Dr. Benshetrit was

not the only Defendant at the outset of the case—eleven of the subpoenas Plaintiff attributes to

Defendant were issued by now-dismissed-Defendant Saltz Dental Center’s counsel. (Id. at 8.)

       Next, Defendant argues that the Court has already determined that Chrystina Mensah was

a relevant fact witness and entered multiple orders allowing her deposition. (Id. at 8.) Specifically,

Defendant states counsel was justified in seeking to rebut—via Ms. Mensah—Plaintiff’s testimony

that he could not afford the dental treatment recommended by his providers and which is directly

at issue in the alleged malpractice case. (Id. at 9.) Ms. Mensah’s deposition was necessary to

establish that she also contributes to the financial needs of her children. (Id.) Defendant further




                                                  8
          Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 9 of 10




notes that Plaintiff, for the first time, cites to a December 8, 2017 custody order to support his

argument. (Id. at 5.) Defendant argues that after a year of discovery on these topics, Plaintiff

finally produced this Order in October 2020, three months after Ms. Mensah’s second deposition.

Defendant calls this “obstructionist . . . and dilatory” conduct. (Id. at 11.)

          Third, Defendant states that this Court has already determined that sanctions upon Mr.

Mulligan were appropriate. (Id. at 7.) Accordingly, Plaintiff’s supplemental brief focused on legal

fees and expenses incurred due to Mr. Mulligan’s sanctionable conduct, yet Mr. Mulligan’s

response in opposition does not challenge the reasonableness of the sanctions or offer any

explanation to his conduct. (Id. at 8–9.) Rather, counsel only made a “passing reference” to his

conduct, and attempted to deflect blame from himself. 8 Defendant argues that plaintiff’s counsel’s

failure to acknowledge his “blatant violation” of the Federal Rules of Civil Procedure, the

Pennsylvania Rules of Professional Conduct, the case law governing conduct at depositions, and

the two previous orders of this Court, is evidence that monetary sanctions are appropriate. (Id. at

9.)

IV. Conclusion

          Monetary sanctions will be awarded as reasonable and necessary. First, the June 2020

Order clearly instructed that Ms. Mensah conduct another document search in advance of her

second deposition. (Order at 1, ECF 115). She did not do so, basically because of the conduct of




8
    Defendant cites the closing paragraph of Plaintiff’s Response:

          “Granted, Plaintiff counsel’s conduct during Chyrstina Mensah’s first
          deposition was not counsel’s finest hour, but borne out of the frustration in
          having to engage in costly and time-consuming discovery that has been
          absolutely show [sic] in detail to above to be meritless.”

(See Pl.’s Resp. in Opp’n 22).


                                                   9
        Case 2:19-cv-00797-MMB Document 143 Filed 06/14/21 Page 10 of 10




Mr. Mulligan. Mr. Mulligan admits that Ms. Mensah did not obey this directive but attempts to

disclaim his responsibility.

        Second, as Defendant points out, Plaintiff does not focus his briefs on the actual issue

before the court: what monetary sanctions are reasonable and appropriate?

        In its discretion the Court agrees to award monetary sanctions. See Bowers v. Nat’l

Collegiate Athletic Ass’n, 475 F.3d 524, 538 (3d Cir. 2007) (“The decision to impose sanctions

for discovery violations and any determination as to what sanctions are appropriate as matters

generally entrusted to the discretion of the district court.”).

        Judges in this district have awarded monetary sanctions when counsel acts improperly at a

deposition and further deposition is needed to remedy the discovery process. See, e.g., O’Brien v.

Amtrak, 163 F.R.D. 232, 236 (E.D. Pa. 1995) (“The costs of [second] depositions will be borne

by Defendants, because it is their counsel’s conduct that necessitates them.”); Gen. Ins. Co. of Am.

v. E. Consol. Utils., Inc., No. 94-4388, 1997 WL 700551, *3 (E.D. Pa. Oct. 27, 1997) (Van

Antwerpen, J.) (imposing monetary sanctions where attorney ignored court orders and hindered

opponent’s attempts to conduct discovery); See Court’s prior decision, see Clientron Corp. v.

Devon IT, Inc., 310 F.R.D. 262, 271 (E.D. Pa. 2015) (Baylson, J.) (“The Court can and will impose

a monetary sanction of $44,320.50 because of the extra costs imposed upon Plaintiff which

Plaintiff has detailed in its moving papers.”).


O:\CIVIL 19\19-797 Williams v Benshetrit\19cv797 Memo Re Sanctions.docx




                                                        10
